                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

 DEBORAH YVONNE THORNTON                            Civil No. 6:18-cv-01993-MC

        Plaintiff,
                                                     ORDER TO PAY
        vs.,                                         EAJAFEES

  COMISSIONER SOCIAL
        SECURITY
  Defendant.



McShane, District Court Judge:

       Following my review of Plaintiffs Motion and supporting documentation, and after

       consideration of I;efendant' s response, and pursuant to the Equal Access to Justice

       Act, 28 U.S.C. § 2412, $13,021.34 is awarded to Plaintiff in care of her attorney, Nancy J.

       Meserow, and the check for EAJA fees shall be made payable to Nancy J. Meserow,

       based upon Plaintiffs assignment of these amounts to Plaintiffs attorney Nancy J.

       Meserow, subject to the satisfaction of Plaintiffs debts, if any, under Astrue v. Ratliff, 130

       S. Ct. 2521 (2010); and in addition, Plaintiff is awarded $10.00 for postage expenses, and

       $5.00 in photocopying costs pursuant to 28 U.S.C. 1920. Any check issued for EAJA

       fees or for costs and expenses shall be sent to Plaintiff in care of her attorney, Nancy J.

       Meserow, at her office, located at the following address:

       Law Office of Nancy J. Meserow
       7540 SW 51 st Ave.
       Portland, OR
       97219.


ORDER to pay EAJA fees- 6:18-cv-01993-MC                                                      Page 1
       IT IS SO ORDERED.


       Dated this   J2 '::Jtb, ·                          , 2019




        UNITED STATES DISTRICT COURT JUDGE, Michael McShane




ORDER to pay EAJA fees- 6:18-cv-01993-MC                           Page 2
